DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 May. 2021 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Locklair et al US 2014/0183129 (hereafter Locklair).

Regarding claim 1, Locklair teaches a wastewater treatment system (Fig 1) for mixing wastewater, the system comprising:
a source of pressurized gas (8),
one or more supply headers (18) in connection with the source of pressurized gas,
one or more nozzles (30) on each of the supply headers, wherein each nozzle is connected to a supply header and each nozzle is configured with at least one release opening (opening of nozzle 30 shown in Figs 6) for introducing a burst of gas to mix the wastewater (where the structure of the nozzle 30 would be fully capable of the burst mixing as gas can flow out of the opening and the two phases will mix, see MPEP §2114, §2115, §2143.05(g); ¶35),
a pressure sensor (15) that measures pressure in one or more of the one or more supply headers,
Locklair further teaches that the volume of pressurized gas at each burst from each nozzle can be controlled, such that a desired amount of gas is supplied to each nozzle (¶40) and where the pressure sensor is connected to the controller (¶26).
Locklair does not teach a controller configured to adjust mixing of wastewater as a function of a dynamic pressure measurement by the pressure sensor.
One of ordinary skill would have known that the dynamic pressure of the gas and the time of the gas flow would give the volume of gas that flows through the valve. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Locklair (20) by incorporating the controller configured to adjust mixing of wastewater as a function of a dynamic pressure measurement by the pressure sensor in order to control the volume/amount of gas released (¶40). 

Regarding claim 7, Locklair in view of Qu and Flow teaches all the limitations of claim 1. Lockair further teaches wherein the controller is configured to generate an alert in response to the pressure sensor indicating a pressure measurement indicative of a fault (¶26).


Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Locklair as applied to claim 1 above, and further in view of Qu CN 103676647 as translated by EPO published 26 Mar. 2014 (hereafter Qu). 

Regarding claim 3, Locklair teaches all the limitations of claim 1. Locklair further teaches wherein the system includes a processor/controller and pressure sensor (¶26).
Locklair does not teach wherein the system includes a processor that determines a tank level based upon a measured pressured by the pressure sensor.
Qu teaches aeration and injecting pressurized gas into a body of wastewater wherein the quantity of water entering the tank (i.e. water height) is determined and corrected for based upon the gas flow measurements in order to maintain proper gas flow (pages 10-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller/processor of Locklair (¶26) by incorporating the tank level of Qu in order to keep gas flow proper (pages 10-11).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow meter of the Qu/Locklair combination (Qu flow meter) by incorporating the pressure based flow meter of Flow in order to measure pressure (Pressure-based meters) and as an obvious combining prior art elements according to known methods to yield predictable results and simple substitution of one known element for another to obtain predictable results (MPEP §2143 I A-B).
The modification would result in wherein the system includes a processor that determines a tank level based upon a measured pressured by the pressure sensor.

Regarding claim 4, Locklair in view of Qu and Flow teaches all the limitations of claim 3.
Locklair does not teach wherein the system is configured to start, terminate, or adjust the intensity of mixing the wastewater based upon the determined tank level.
Qu teaches wherein the system is configured to adjust the intensity of mixing the wastewater based upon the determined tank level in order to keep gas flow proper (pages 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Locklair (Fig 1) by incorporating the adjustment of Qu in order to keep gas flow proper (pages 10-11).

Regarding claim 5, Locklair in view of Qu and Flow teaches all the limitations of claim 4.
Locklair does not teach wherein the system is configured to adjust the supply of pressurized gas to one or more supply headers based upon the determined tank level.
Qu teaches wherein the system is configured to adjust the supply of pressurized gas to one or more supply headers based upon the determined tank level in order to keep gas flow proper (pages 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Locklair (Fig 1) by incorporating the adjustment of Qu in order to keep gas flow proper (pages 10-11).

Regarding claim 6, Locklair in view of Qu and Flow teaches all the limitations of claim 4.
Locklair does not teach wherein the system is configured to adjust the supply of pressurized gas to one or more supply headers to maintain substantially consistent mixing of the wastewater despite fluctuations in the determined tank level.
Qu teaches wherein the system is configured to adjust the supply of pressurized gas to one or more supply headers to maintain substantially consistent mixing of the wastewater despite fluctuations in the determined tank level in order to keep gas flow proper (pages 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Locklair (Fig 1) by incorporating the adjustment of Qu in order to keep gas flow proper (pages 10-11).


Claims 8-9 is rejected under 35 U.S.C. 103 as being unpatentable over Lockair in view of Qu and Flow as applied to claim 1 above, and further in view of Walker US 3,153,682 (hereafter Walker) and Cerroni US 5,129,935 (hereafter Cerroni).

Regarding claims 8-9, Locklair in view of Qu and Flow teaches all the limitations of claim 1. Lockair further teaches the controller is configured to initiate an automatic correction in response to data (¶26).
Lockair does not teach the controller is configured to initiate an automatic correction in response to the pressure sensor indicating a pressure measurement indicative of a fault; wherein the automatic correction comprises a maintenance purge.
Walker teaches an aerator wherein increase in pressure is indicative of a clog (col 1 lines 25-35).
Cerroni teaches an aerator wherein a clog is corrected/cleared with a maintenance purge (col 3 lines 9-33, purge from 8 in Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic correction of the Lockair controller (¶26) by incorporating a response to the pressure sensor indicating a pressure measurement indicative of the fault/clog of Walker (col 1 lines 25-35) where the correction comprises the maintenance purge of Cerroni (col 3 lines 9-33, purge from 8 in Fig 2) in order to detect and correct a clog (Walker: col 1 lines 25-35; Cerroni: col 3 lines 9-33, purge from 8 in Fig 2).
The modification would result in the controller is configured to initiate an automatic correction in response to the pressure sensor indicating a pressure measurement indicative of a fault; wherein the automatic correction comprises a maintenance purge.


Response to Arguments
The following is a response to Applicant’s arguments filed 25 May. 2021:


Examiner agrees and the objection is withdrawn. 

Applicant argues that the combination of claim 1 in view of Locklair and Qu would not have been obvious.
Examiner has reconsidered the Locklair reference and claim 1 is newly rejected as a 103 in view of the Locklair reference only. Thus, the argument with respect to the claim 1 rejection is moot.

Applicant argues that the Locklair and Qu reference with would not have been obvious to combine because Locklair teaches mixing and aeration where Qu teaches only aeration.
Examiner disagrees. Locklair and Qu both are in the art of wastewater treatment, both teach aeration, and both teach injecting gas into the wastewater. 
Further, while the Locklair system uses nozzles creating large bubbles to mix the wastewater, the principles taught by Qu applies to both large and small bubbles aerators/mixers. For instance, the claim 3 teaching of Qu that increased water height must be accounted for is applicable to both the Locklair and Qu nozzles. The altered head pressure of the water would therefore a change in the differential pressure between the pressure inside the nozzle and the water pressure in the water.


Examiner disagrees. As taught by Qu on page 10, the controller determines the minimum gas pressure required to operate the nozzles which one of ordinary skill in the art would recognize to combine with Locklair.

Applicant argues that Qu does not use a pressure sensor to control its aeration, but rather flow meters.
Examiner disagrees. Qu does teach the use of flow meters to control its aeration, however Qu does not teach that the flow meter is not a pressure sensor. Examiner has cited “Flow measurement” to teach that the flow meter can be a pressure sensor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776